Citation Nr: 0843584	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-26 137	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a veteran who served on active duty from 
July 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 23, 
2008, which vacated an April 2007 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a February 2005 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to a Joint Motion for Remand, the Court, in its 
September 2008 order, found error in the Board's April 2007 
decision.  The Court found the Board erred in relying upon a 
November 2006 VA examination report and in failing to ensure 
compliance with the instructions of a May 2006 Board remand.  
Therefore, additional development is required prior to 
appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Records show the 
veteran was provided VCAA notice by correspondence dated in 
July 2004 and March 2005.  The Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), has also held that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in May 
2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Board notes that the evidence of record 
includes various inconsistent statements from the veteran 
addressing trauma before and during active service and 
includes inconsistent medical opinions as to etiology.  A 
November 2006 VA examination report failed to reply to 
specific questions addressing whether the veteran had PTSD 
that existed prior to service and whether events in service 
either contributed to or aggravated PTSD.  It is significant 
to note that a June 1972 enlistment examination revealed a 
normal clinical psychiatric evaluation.  An August 1973 
medical board report included no psychiatric diagnoses.  
Records show the veteran was employed by the United States 
Postal Service from 1986 until approximately April 2000.  A 
November 1998 private medical report noted problems stemming 
from sexual abuse as a child.  No additional information was 
provided.

VA treatment records dated in April 2000 noted the veteran 
reported he had been sexually abused by his father.  An April 
2000 report noted the findings of psychological testing were 
invalid due to reasons the examiner interpreted as a cry for 
help.  An August 2000 VA medical report noted he reported 
having been sexually abused by a brother-in-law from age nine 
to age twelve.  VA compensation and pension examination in 
October 2002, in essence, found a diagnosis of PTSD was not 
warranted due to the absence of a valid stressor or current 
symptomatology.  

VA treatment records dated in October 2002 noted the veteran 
reported details of sexual trauma during military service and 
that he recalled having disclosed details of rape 10 years 
after the fact to VA.  A November 2002 report noted he stated 
he has raped by his brother-in-law from the age of eight to 
the age of twelve and that his inability to report these 
traumas until years later was due to his fear of retribution.  
A June 2004 VA medical opinion found the veteran's PTSD was 
related to described mistreatment during military training.  
An August 2002 report noted the history he provided of events 
in training were traumatic enough to cause PTSD without any 
pre-military disposing factors.  A January 2004 report noted 
his history of sexual abuse was triggered and his emotional 
instability worsened during active service.  A February 2003 
treatment report noted the veteran was documented as being 
sexually victimized as a child and that he felt he was re-
traumatized during boot camp.  

In an October 2004 statement the veteran's sister reported 
that she had witnessed her husband raping her brother.  She 
also noted she had observed a change in his behavior during 
the previous fours years her brother had lived in their home.  
In a separate October 2004 statement J.L.G. reported that he 
had served with the veteran during basic training and that he 
had been attacked and beaten during that training.  No 
specific details were provided.  

VA treatment records dated in February 2005 noted the 
veteran's PTSD was secondary to his having been beaten in 
boot camp and was exacerbated by his history of childhood 
abuse.  No details of any specific incident were provided.

The veteran submitted statements in support of his claim in 
December 2005 from an acquaintance who reported having 
noticed a change in his demeanor after service.  He also 
submitted a statement from acquaintances describing his 
demeanor as a child and from his spouse describing his report 
of his experiences before and during service and describing 
problems he had experienced during their marriage.  

A November 2006 VA examination report provided a diagnosis of 
chronic PTSD, but found the veteran did not describe symptoms 
of PTSD that appeared to be related to a military duty trauma 
and which were most likely the result of childhood trauma.  
VA treatment records dated in January 2007 noted the 
veteran's report of specific traumatic events he claimed he 
experienced during boot camp.  

In light of the inconsistent reports of record as to various 
traumatic events before and during active service, the Board 
finds the veteran should be requested to provide 
clarification as to these events and he should be requested 
to provide additional supporting evidence of specific events 
of trauma during active service and of any behavior changes 
at that time.  In addition, in his April 2008 brief to the 
Court the veteran asserted that his PTSD due to pre-service 
sexual trauma was aggravated by personal assaults during 
active service.  The issue of whether a pre-existing disorder 
was aggravated by active service should be considered by the 
agency of original jurisdiction.  A review of the record also 
indicates that the veteran received VA treatment during the 
period from March 2005 to January 2007, but that the complete 
records of that treatment were not obtained.  Therefore, 
further development is required prior to appellate review.  

It is significant to note that the Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 (1997), 
the Court held that the VA had adopted the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and noted that the major 
effect was that the criteria changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

VA regulations provide that if a PTSD claim is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate an account of a 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2008).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be notified that 
for a PTSD claim based on an in-service 
personal assault evidence from sources 
other than service records may 
corroborate an account of a stressor 
incident.  He should be requested to 
provide clarification as to the reported 
traumatic events before and during active 
service and he should be requested to 
provide additional supporting evidence of 
specific events of trauma during active 
service and of any behavior changes at 
that time.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for an 
acquired psychiatric disorder.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Thereafter, the RO/AMC should review 
the record and provide specific 
determinations as to which specific 
stressor events, if any, have been 
verified.  In reaching these 
determinations any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

4.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has an acquired 
psychiatric disorder (under DSM-IV 
criteria) related to an event in service.  
The psychiatrist should also address 
whether the evidence demonstrates the 
veteran had PTSD that existed prior to 
service and whether events in service 
either contributed to or aggravated his 
PTSD.  All opinions provided should be 
reconciled with the other etiology 
opinions or record.

An interpretation of any evidence 
documenting behavior changes in 
relationship to the medical diagnosis 
should be provided.  The examiner should 
be notified that evidence of behavior 
changes following the claimed assault may 
be considered credible evidence as to an 
alleged event in service and requested to 
whether the evidence in this case 
indicates that a personal assault 
occurred.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner. The opinion 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



